993 F.2d 1548
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.JAMES MCELVEEN (93-5330), BENNY MILLIGAN (93-5331),Defendants-Appellants.
Nos. 93-5330, 93-5331.
United States Court of Appeals, Sixth Circuit.
May 10, 1993.

Before MARTIN and BOGGS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
The defendants appeal a district court order denying their motions for a stay of execution of their sentences and for release on bail pending disposition of their appeals in Cases Nos. 92-6655 and 92-6666.   The defendants have filed briefs in support of their release and the government has filed a brief in opposition.


2
To establish entitlement to release pending appeal, a person found guilty of an offense and sentenced to a term of imprisonment must show 1) by clear and convincing evidence, that he is not likely to flee or pose a danger to the safety of another person or the community, and 2) that the appeal is not for delay and raises a substantial question of law or fact likely to result in reversal, an order for new trial, or a sentence that does not include a term of imprisonment.  18 U.S.C. § 3143(b).   See also United States v. Pollard, 778 F.2d 1177 (6th Cir.1985).   This statute creates a presumption against release pending appeal.   United States v. Vance, 851 F.2d 166, 168 (6th Cir.), cert. denied, 488 U.S. 893 (1988).   Upon consideration of the arguments presented, the court concludes that the district court did not err in denying release.


3
It is therefore ORDERED that the district court's order is affirmed.